Title: From George Washington to Alexander McDougall, 10 August 1781
From: Washington, George
To: McDougall, Alexander


                        Dear Sir

                            Head Quarters Dobbs’s Ferry 10th Augt 1781.
                        
                        I have received your favors of the 3d and 6th Instants. The bringing forward the Corps of Invalids from
                            Philada and Boston was a matter of necessity and not of choice. We must therefore submit to some inconveniencies and put
                            them to duties of the lightest kind.
                        I have approved the sentences agt Burke and Lansing and forward herewith a Warrant for the execution of the
                            former. Lansing is pardonned. The Artillery Men under sentence were pardonned some days since and I thought Colo. Stevens
                            had sent up for them.
                        The Quarter Master General has had orders respecting the delivery of the Rations to the Boat Builders.
                        By accounts from Virginia, we may hourly expect a part of the troops from thence to New York. This makes it
                            necessary to add to our force here. You will therefore be pleased to send down Van schaicks and Hazens Regiments with
                            their Camp Equipage as expeditiously as possible. They may come by land or by Water as you may think best. If in the last
                            way, let a detachment from Majr Darby’s command come down in the Boats to carry them immediately back. I would have Burke
                            executed before the Regiment leaves the Point.
                        Inclosed you have the Copy of a number of Charges which have been exhibited by Capt. Woelper against Colonel
                            Nichola. You will furnish the Colonel with a Copy and as soon as Capt. Woelper arrives at the Garrison, let an arrest take
                            place, and order a trial without loss of time. I am with great Esteem Dear Sir Yr Most obt Servt
                        
                            Go: Washington
                        
                    